Mr. Justice Breese delivered the opinion of the Court: This was an action on the case, and a recovery had, brought by husband and wife, for personal injury to the wife alone, caused by the negligence of appellant’s agents and servants. This court has settled the doctrine, that, under the legislation of this State, a married woman, for personal injuries, must sue alone. C. B. and Q. R. R. Co. v. Dunn, 52 Ill. 260; Hennies et al. v. Vogel and wife, 66 Ill. 401; and in regard to her personal rights growing out of her ownership of property, Emerson v. Clayton, 32 Ill. 493; Hayner et al. v. Smith et al. 63 Ill. 430. And a majority of this court went a step further, at the same time, in holding that the husband was not responsible for the torts of his wife. This case is clearly within the principle of these cases; the point is distinctly made by appellant, and it must be decided in the same way. The judgment is reversed and the cause remanded. Judgment reversed.